Citation Nr: 1638050	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  14-05 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and anxiety.

2.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Larry D. Schuh, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from May 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the VA Regional Office (RO) in Newark, New Jersey.

In July 2016, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further development.  The Veteran testified that he is in receipt of disability benefits from the Social Security Administration (SSA).  A remand is necessary to obtain the Veteran's SSA records as such may be relevant to the issues on appeal.

Additionally, with regards to the Veteran's psychiatric disorder, he was afforded a VA examination in April 2011; a negative nexus opinion was provided.  The examiner opined that the Veteran's diagnosed major depressive disorder and PTSD were secondary to the death of his son four years ago and further exacerbated by an industrial accident at work in 2010.  However, a letter from a VA social worker received in February 2011 indicates that the Veteran has PTSD from his military service and that his symptoms were exacerbated by his son's death.  As the examiner did not address this positive evidence, the Board concludes that a remand is necessary to provide the Veteran with a new VA examination.  As he contends that his hypertension is secondary to an acquired psychiatric disorder, on remand, a VA examination for this issue would be beneficial.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder the SSA records pertaining to the Veteran's receipt of benefits, to include the medical records used in support of the determination.  All attempts to obtain these records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.

2.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from Dr. C.D. and from the Lyons VA Medical Center.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Accord the Veteran appropriate VA examinations to determine the nature, extent, and etiology of any diagnosed acquired psychiatric disorder and hypertension.  The Veteran's claims file, including a copy of this remand, must be made available to the examiners for review in connection with the examinations.  

A) For the Veteran's acquired psychiatric disorder, the examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed acquired psychiatric disorder had its onset in service or is related to the Veteran's military service.

The examiner should address the February 2011 statement from the VA social worker relating the Veteran's PTSD to his military service as well as the April 2011 statement from the Veteran's wife regarding psychiatric symptoms after returning from Vietnam. 

B) For the Veteran's hypertension, the examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed hypertension had its onset in service, is related to the Veteran's military service, or was caused or aggravated (permanently worsened beyond normal progression) by any diagnosed acquired psychiatric disorder [If hypertension is found to have been aggravated by an acquired psychiatric disorder, the examiner should quantify the approximate degree of aggravation.]   

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Ensure that the examination reports comply with (answer the questions posed in) this remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, after completion of the above and any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran and his representative must be provided a supplemental statement of the case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




